Citation Nr: 0816517	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran and his daughter testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
March 2008.  A transcript of the hearing is associated with 
the claims file.  The veteran clarified that he was seeking 
benefits with regards to the issues listed on the front page 
of this decision.  He limited his hearing to those issues and 
presented his testimony on those issues.  

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Tinnitus is not attributable to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
the information and evidence that the claimant is expected to 
provide, and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in June 2004, October 
2004, and December 2004, prior to the initial unfavorable AOJ 
decision issued in June 2005.  

In reviewing the claims file, the Board observes that the 
VCAA notices issued in June 2004 and October 2004 met all 
elements of VCAA notice as defined by the Court of Appeals 
for Veterans Claims' (Court) in Pelegrini by informing the 
veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration and requesting that he send any 
evidence in his possession to VA.  However, the Board notes 
that the Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
relevant to the instant claim.  

Under Dingess/Hartman, VCAA notice requirements also apply to 
the evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Here, a March 2006 letter 
advised the veteran of how to substantiate a disability 
rating and effective date.  The Board acknowledges the 
untimeliness of this notice, but finds the timing problem to 
not be prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Thus, there is no further 
notice required under VCAA prior to Board adjudication of the 
appeal. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private treatment records of Dr. 
P., and the report of an April 2005 VA examination were 
reviewed by both the RO and the Board in connection with 
adjudication of his claim.  The veteran requested that VA 
obtain the records of Glen Ellyn Clinic; however, the RO's 
requests to the Clinic for records yielded no results.  Then 
in January 2005, the veteran notified the RO that the 
physicians who had treated him would be able to furnish 
treatment records and that he had no further evidence to 
submit.  Thus, the Board determines that VA has satisfied the 
duty to assist the veteran in obtaining relevant records 
identified by the veteran. 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that his tinnitus resulted from 
treatment of an ear ache in service.  Therefore, he contends 
that he is entitled to service connection for tinnitus.  The 
Board also notes that he has reported hearing difficulty as a 
result of exposure to loud noise on a regular basis while 
serving as a combat engineer, building bridges, roads, and 
putting out minefields.  

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report that he has ringing in his 
ear.  However, he is not competent to provide a medical 
assessment such as a diagnosis or the etiology of that 
diagnosis.  See Jandreau.  In that regard, a medical opinion 
is of record.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

The veteran's service medical records reveal that the veteran 
was treated in July 1958 for otitis media of the right ear.  
A myringotomy (incision of the tympanic membrane) was 
performed in August 1958.  The veteran's January 1960 
separation examination indicates that the veteran had an ear 
ache 15 months earlier, but that there had been no further 
complications.  No report of tinnitus during service is of 
record.  

However, post-service medical records demonstrate a diagnosis 
of tinnitus.  Tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, as noted, the veteran is competent to describe his 
tinnitus symptomology and such subjective complaints have 
been documented by the medical evidence of record, to include 
an August 2003 VA treatment record and April 2005 VA 
examination when he reported bilateral tinnitus and a May 
2005 VA treatment record, which reflects complaints of 
tinnitus in the right ear.  Based on this evidence, the Board 
finds that the veteran has a current diagnosis of tinnitus.

However, the Board determines that the preponderance of the 
evidence is against a finding of a link between the veteran's 
service and his current tinnitus.  The Board acknowledges 
that, at his March 2008 hearing, the veteran testified that 
his tinnitus began in service after the procedure on his 
right ear; however, although the veteran is competent to 
describe his symptomology, his contentions are still subject 
to a Board analysis of credibility.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-193 (1992).  The Board may not discount the 
veteran's assertions merely because the veteran is an 
interested party.  See Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Nor may the Board determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F3d. 1331 (2006).  

In this case, the Board observes that the veteran's service 
medical records are silent as to complaints or diagnosis of 
tinnitus, to include his service separation examination.  
Further, the first documentation of record of the veteran's 
tinnitus is an August 2003 VA treatment record, approximately 
43 years after his discharge from service.  Moreover, the 
Board notes that, at the April 2005 VA examination, the 
veteran indicated that he was unsure of a date and 
circumstances of onset of tinnitus, though he reported that 
he had had tinnitus for some time.  This statement 
contradicts the March 2008 testimony of the veteran, and, 
although it does not explicitly indicate that the veteran's 
tinnitus did not have its onset in service, it leads the 
Board to question the credibility of the veteran's more 
recent statement that his tinnitus started in service.  
Further, the absence of evidence for almost 43 years after 
service does constitute negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms post-
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd Forshey, 284 F3d. at 1358.

Additionally, at the April 2005 VA examination, the examiner 
opined that the veteran's tinnitus was unlikely related to 
service.  In forming this opinion, she noted not only the 
lack of exact time frame for onset, but also the periodic 
nature of the tinnitus.  The Board attaches the most 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

There is no competent medical opinion attributing the onset 
of the veteran's tinnitus to his service.  The veteran's 
claim that his tinnitus is a result of his military service 
is supported solely by his own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno.  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu at 494.  In the absence of any competent 
evidence connecting the disorder to the veteran's time in 
service, the Board concludes that service connection for 
tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, his claim must be 
denied.  


ORDER

Service connection for tinnitus is denied.  





REMAND

In the June 2005 rating decision, service connection was 
granted for bilateral hearing loss, and a noncompensable 
rating was assigned.  The veteran filed an appeal with regard 
to the initially assigned rating in July 2005.  A statement 
of the case (SOC) was not issued in response.  Thus, a remand 
is required to allow for issuance of an SOC on the appeal of 
entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

At this juncture, the Board points out that the veteran 
alleged worsening of his hearing ability at his personal 
hearing.  In that regard, any pertinent action deemed 
necessary should be undertaken prior to the issuance of the 
SOC.

Accordingly, the case is REMANDED for the following action:

After determining if any preliminary 
developmental action is necessary, an SOC 
should be issued in response to the 
veteran's July 2005 notice of 
disagreement, on the issue of an initial 
compensable rating for service-connected 
bilateral hearing loss, in accordance with 
Manlincon.  An appropriate amount of time 
should be allowed for a response, prior to 
the return of the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


